Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. (11,284,703) to Wang et al. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 5 of the present application are broader versions of claims 1 of (‘703).
Rejections 35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2015/0141884) to Thiebaut et al. in view of U.S. Patent (2,123,558) to Altheide.
Regarding independent claim 1, Thiebaut et al. teaches most of the elements including a plurality of brush heads (4) arranged in a cellular distribution (See FIG. 2);
wherein the brush heads (4) are of a soft rubber material, each brush head (4) has a hollow structure and has a suction effect when being squeezed (See paragraph [0108]-[0110]). However, Thiebaut et al. is silent regarding that the brush heads being made of hollow structure. However, Altheide teaches brush head (10) that is of a hollow structure over a reservoir through a duct (See Col. 1 lines 25-40). It would have been obvious for one of ordinary skill in the art to modify the brush heads (4) to be hollow to allow for a reservoir to facilitate applying a cosmetic composition. 
Regarding claim 2, Thiebaut et al. as modified with Altheide teaches at least one surface of each brush head (4) is in contact with at least one surface of another brush head (4) (See FIG. 2).
Regarding claim 3, Thiebaut et al. as modified with Altheide is silent regarding each brush head is of a hexagonal structure. However, changing the shape of the brush head (4) from rectangular to hexagonal would have been obvious as a design option that requires only routine skill in the art.
Regarding claim 4, Thiebaut et al. as modified with Altheide is silent regarding soft rubber material is made of silica gel. However, changing a material from rubber to silica gel would have bene obvious to try as means of providing conformity to the contours of the head.
Regarding independent claim 5, Thiebaut et al. teaches most of the elements of claim 5 including a cleaning portion (2); and
an automatic suction cleaning structure (6) on the cleaning portion (2), the automatic suction cleaning structure (6) including:
a plurality of brush heads (4) arranged in a cellular distribution (See FIG. 2) (See paragraphs [0107]-[0110]); wherein the brush heads are of a soft rubber material (See paragraphs [0112]-[0114]), each brush head has a hollow structure and has a suction effect when being squeezed. However, Thiebaut et al. is silent regarding that the brush heads being made of hollow structure. However, Altheide teaches brush head (10) that is of a hollow structure over a reservoir through a duct (See Col. 1 lines 25-40). It would have been obvious for one of ordinary skill in the art to modify the brush heads (4) to be hollow to allow for a reservoir to facilitate applying a cosmetic composition.
Regarding claim 6, Thiebaut et al. as modified with Altheide teaches at least one surface of each brush head (4) is in contact with at least one surface of another brush head (4) (See FIG. 2).
Regarding claim 7, Thiebaut et al. as modified with Altheide is silent regarding each brush head is of a hexagonal structure. However, changing the shape of the brush head (4) from rectangular to hexagonal would have been obvious as a design option that requires only routine skill in the art.
Regarding claim 8, Thiebaut et al. as modified with Altheide is silent regarding soft rubber material is made of silica gel. However, changing a material from rubber to silica gel would have bene obvious to try as means of providing conformity to the contours of the head.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723